 Case: 4:18-cv-00171-JCH Doc. #: 144 Filed: 09/08/20 Page: 1 of 2 PageID #: 896




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

ERIC SMITH,                                       )
                                                  )
                 Plaintiff,                       )
                                                  )
        v.                                        )             No. 4:18CV171 JCH
                                                  )
ST. CHARLES COUNTY, MISSOURI,                     )
et al.,                                           )
                                                  )
                 Defendants.                      )


                                              ORDER

        This matter is before the Court on Plaintiff Eric Smith’s Motion for Sanctions, filed July

10, 2020. (ECF No. 127). Having considered the parties’ submissions, the Court will now grant

Plaintiff’s motion in its entirety.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff Eric Smith’s Motion for Sanctions (ECF No.

127) is GRANTED.

        IT IS FURTHER ORDERED that the following facts are deemed admitted:

        (1)      From 2010 through 2017, St. Charles County did not have policies, protocols, and

              practices in place to fully retain, record or track inmate complaints made against

              correctional staff; and

        (2)      From 2010 through 2017, St. Charles County did not have policies, protocols, and

              practices to fully retain, record and track inmate complaints of being denied medical

              care.

        IT IS FURTHER ORDERED that Plaintiff is granted until Monday, September 28,
 Case: 4:18-cv-00171-JCH Doc. #: 144 Filed: 09/08/20 Page: 2 of 2 PageID #: 897




2020, within which to file a motion seeking an award of his expenses that would not have been

sustained had St. Charles County complied with this Court’s January 13, 2020, Order without

additional effort from Plaintiff. Defendants are then granted until Tuesday, October 13, 2020,

within which to respond to Plaintiff’s motion, and Plaintiff is granted until Friday, October 23,

2020, within which to file his reply, if any.



Dated this 8th Day of September, 2020.



                                                 /s/ Jean C. Hamilton
                                                 UNITED STATES DISTRICT JUDGE




                                                -2-
